DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   N. ROBINSON and M. ROBINSON,
                            Appellants,

                                      v.

   INTERNATIONAL HOUSE OF PANCAKES a/k/a INTERNATIONAL
    HOUSE OF PANCAKES, LLC, a foreign limited parent company, a
Delaware company, NOSNAWS CORP., a Florida corporation, SUNSHINE
      RESTAURANT MERGER SUB, LLC, SUNSHINE RESTAURANT
    PARTNERS, LP, SUNSHINE RESTAURANT PARTNERS, GP, LLC,
 SUNSHINE RESTAURANT HOLDINGS, LLC, all registered with Florida
as State of Georgia business entities, doing business in Florida under the
fictitious name of SUNSHINE RESTAURANT PARTNERS, LLC, a limited
                liability company, and RONALD NIELLY,
                                Appellees.

                               No. 4D18-1923

                               [March 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Joseph Murphy, Judge; L.T. Case No. CACE 2009-
042009.

   Freeman A. Mark of Mei & Mark LLP, Boca Raton and Edward J.
Naidich of Mei & Mark LLP, Washington, DC, for appellants.

    Kenneth R. Drake, Scott A. Markowitz, William C. McCue and Doron
Weiss of Demahy Labrador Drake Victor Rojas & Cabeza, Coral Gables ,
for appellees.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.
2